DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Declaration of Dr. Cox Under 37 C.F.R. 1.132, and Applicant’s arguments/remarks, all submitted on February 11, 2021, are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1, 11, 18-20, 23, 32, 33, 38-40, 43-46, 48, 49, and 59-62 are pending and under consideration in this action. Claims 2-10, 12-17, 21, 22, 24-31, 34-37, 41, 42, 47, and 50-58 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Claim Objections
Claim 48 is objected to because of the following informalities:  the claim recites two different step (ii) even though the two steps are not in the alternative.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the polymer of the discrete polymer particles" in line 14. It is unclear if this limitation is intended to refer to the discrete agent-encapsulating polymer particles or another type of discrete polymer particles. 
For the purposes of examination, the limitation is interpreted as referring to the discrete agent-encapsulating polymer particles. If this is the intended interpretation, Examiner kindly suggests amending “wherein the polymer of the discrete polymer particles and…” in line 14 to read “wherein the polymer of the discrete agent-encapsulating polymer particles and”.
Claim 48 recites the limitation “thermosetting particles of (ii)” in line 5. It is unclear what the “thermosetting particles of (ii)” are because (ii) in claim 48 refers to a method step, not to a type or list of particles.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 18-20, 23, 32, 33, 38-40, 43-46, 48, 49, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (Hunter) (US 2012/0063997 A1; of record), Li et al. (Li) US 2012/0310366 A1; of record), Dhillon et al. (Dhillon) (J. Mater Sci: of record), Park et al. (Park) (Journal of Applied Polymer Science; of record), and Nguyen et al. (Nguyen) (US 2002/0098230 A1; of record).
Applicant claims an injectable agent delivery system, the system comprising an admixture of: 
(a) an agent for sustained delivery melt-blended with discrete agent-encapsulating polymer particles, such that the agent is disposed within the core of the discrete agent-encapsulating polymer particles, and 
(b) an injectable scaffold material comprising discrete thermosetting polymer particles which are capable of interacting to form a scaffold by an increase in temperature, wherein said discrete thermosetting polymer particles have a glass transition temperature (Tg) of between 30oC and 45oC;  

wherein the polymer of the discrete polymer particles and the polymer of the discrete thermosetting polymer particles which are capable of interacting to form a scaffold comprise one or more polymers selected from the group recited in the instant claim 1.

Applicant further claims a method of forming a scaffold comprising: 
(i) melt-blending an agent for sustained delivery with discrete agent-encapsulating polymer particles such that the agent is disposed within the core of the discrete agent-encapsulating polymer particles, wherein the discrete agent-encapsulating polymer particles have a glass transition temperature higher than that of thermosetting particles of (ii),
(ii) mixing the discrete agent-encapsulating polymer particles comprising the melt blended agent with an injectable scaffold material, and 
(iii) allowing the discrete particles of the scaffold material to solidify or self-assemble to form a scaffold having pores.

Applicant further claims a method of delivering an agent to a subject comprising: 
(a) providing an injectable scaffold material as defined above; 
(b) administering the scaffold material to a subject; 
(c) allowing the scaffold material to solidify/self-assemble in the subject to form a scaffold; and 
(d) allowing the agent encapsulated within the scaffold material to be released in to the subject at the site of administration.

Note: The rejection set forth herein below has been modified in light of Applicant’s claim amendments.

Hunter discloses an injectable, agent delivery system comprising a composition comprising: (i) an injectable scaffold material comprising discrete particles; and (ii) a carrier comprising an agent for delivery. The discrete particles are capable of interacting to form a scaffold. The composition possess the advantages that it can be used to generate porous scaffolds that self-assemble at the site of injection and which contain an agent and allow the controlled release of the agent at the site of the scaffold formation. Preferably, the agent may be a therapeutically, prophylactically, or diagnostically active substance (para.0008-0010).
The injectable scaffold material is capable of solidifying/self-assembling on/or after injection into a subject to form a scaffold. The scaffold is preferably porous. Preferably, the pores are formed by the gaps which are left between particles used to form the scaffold (para.0019).
The discrete particles may be of one or more polymer. Among the preferred polymers include PLA, PLGA, PEG, and combinations thereof. The particles may be, for example, PLGA/PEG particles (PEG considered a plasticizer). The particles may be biocompatible and/or biodegradable. By controlling the polymers used in the particles, the rate of scaffold degradation may be controlled (para.0056-0060). When more that one type of particle is used, each particle may have a different solidifying or setting property. For example, the particles may have different glass transition points (para.0061). Preferably, the injectable scaffold material comprises particles which are formed of a polymer or a polymer blend that has a glass transition temperature (Tg) either close to or just above body temperatures (e.g. from 35oC to 40oC). Accordingly, at room temperature, the particles are below their Tg and behave as discrete particles, but in the body the particles soften and interact/stick to their neighbors (para.0063-0065). 
The composition may comprise a mixture of temperature sensitive particles and non-temperature sensitive particles. Preferably non-temperature sensitive particles are particles with a glass temperature which is above the temperature at which the composition is intended to be used. Preferably, in a composition comprising a mixture of temperatures sensitive particles and non-temperature sensitive particles the ratio of temperature sensitive to non-temperature sensitive particles is about 3:1 or lower. The temperature sensitive particles are preferably capable of crosslinking to each other when the temperature of the composition is raised to or above the glass transition of these particles. By controlling the ratio of temperature sensitive particles to non-temperature sensitive particles it may be possible to manipulate the porosity of the resulting scaffold (para.0066). 
The particles may be loaded, for example in the particle, with a drug (para.0073), thus reading on the drug being encapsulated within the particles. Hunter discloses that this may provide a dual release system (para.0073). The drug may be a statin (Hunter claim 5(f)).
The particles were manufactured using PLGA which was melt blended with PEG 400Da added at about 6% w/w. The particles may have a diameter of between about 50 microns to about 500 microns (para.0070, 0106-0108). The particles may be solid and may be irregular or substantially spherical in shape (para.0069). The injectable scaffold material may comprise only PLGA/PEG particles or other particle types may be included (para.0065-0068). 
	The carrier is preferably an aqueous carrier such as phosphate buffered saline (PBS). The carrier may also contain a suspending agent, such as carboxymethylcellulose (CMC). The carrier may also include one or more plasticizers, or one or more additional excipient or delivery enhancing agent (para.0013-0017). The carrier may act as a lubricant to allow the particles to be administered to a human or non-human animal, preferably by injection. Preferably, the carrier provides lubrication when the composition is dispensed from a syringe. The carrier may help to reduce or prevent shear damage to particles dispensed from a syringe (para.0055).
	Hunter's system may allow for agent release to be sustained for some time, preferably at least 2 hours, preferably more than 10 days (para.0028). Preferably, delivery of an agent means that the agent is released from the scaffold into the environment around the scaffold, such as the surrounding tissues (para.0030).  
	Preferably, Hunter's composition allows a substantially zero or first order release rate of the agent from the scaffold once the scaffold has formed (para.0031).
	Preferably, the composition comprises from about 20% to about 80% injectable scaffold material and from about 20% to about 80% by weight of a carrier (para.0072).
	Hunter also provides a method of forming a scaffold comprising: (1) providing a product as discussed above; and (2) allowing the discrete particles to solidify or self-assemble to form a scaffold having pores (para.0077-0080).


Hunter does not appear to explicitly disclose the system comprising discrete agent-encapsulating polymer particles which have a glass transition temperature higher than that of the thermosetting particles; wherein the composition comprises between 1-50% of dry weight of drug loaded particles having a size range of 10-1000 micron, wherein the drug is loaded into particles at a concentration of 0.1-80% w/w; and a liquid carrier comprising 0.2-2% w/w CMC in phosphate buffered saline at a ratio of 0.6-1.5:1. Li, Park, Dhillon, and Nguyen are relied upon for these disclosures. Their teachings are set forth herein below.

Li discloses implantable devices, such as a drug depot imported by injection, that allow for sustained (controlled) release of a statin (abstract; para.0025, 0040). Li defines the term “depot" to encompass microspheres, microparticles, nanospheres, and nanoparticles, which are ideally made of pharmaceutically acceptable biodegradable and/or any bioabsorbable materials, which may be polymeric or non-polymeric, as well as synthetic or naturally occurring, or a combination of thereof (para.0049; Li claim 12). The drug depot contains the statin. Among the statins suitable for use is simvastatin (para.0201). The loading of the statin in the depot can vary over a wide range, depending on the specific application, and can be determined specifically for the particular case. In some embodiments, the statin is loaded in the drug depot in an amount of about 0.1-50% by weight, about 10-20% by weight, or about 5-15% by weight (para.0143). 
The microparticles are generally in the range of about 1 to 200 microns (para.0217).
In various embodiments, the depot may comprise a bioerodible, a bioabsorbable, and/or a biodegradable biopolymer that may provide sustained release of the statin. Examples of suitable sustained release biopolymers include, for example, PLGA and PLA (para.0072, 0073, 0149, 0152). 
In some embodiments, the implantable depot compositions having a blend of polymers with different end groups are used, and the resulting formulation will have a lower burst index and a regulated duration of delivery. Among other things, depot compositions having a blend of polymers having different molecular weight, end groups, and comonomer ratios can be used to create a depot formulation having a lower initial burst and a regulated duration of delivery (para.0148, 0149, 0152). 
In some embodiments, the aforementioned biopolymers may also be used to coat the drug depot to provide the desired release profile. In some embodiment, the coating on the drug depot ranges from about 5-200 microns to delay release from the drug depot (para.0149).
In some embodiments, the depot may be in the form of a solid (para.0146-0147). The depot can be different sizes, shapes, and configurations. For example, both the size and shape may allow for ease in positioning the drug depot at the target tissue site that is selected as the implantation or injection site. The drug depot may be, for example, be in the shape of a sphere. The drug depot may also be in various sizes. The drug depot may have a diameter of from about 0.01 to about 4mm, such as 0.25 mm (250 micron) (para.0154). Because Li’s statin-containing drug depot may be a size within the instant claim 33(ii)'s range for particle size, and is loaded with a drug (a statin), Li’s drug depot as discussed above reads on an agent-encapsulated particle.
In some embodiments, the drug depot releases about 1 mg to about 200 mg of the statin over about 2 to about 4 weeks. In some embodiments, the drug depot releases about 0.05 mg to about 5 mg per day of the statin (para.0156). In various embodiments, the therapeutically effective amount of simvastatin in the matrix comprises from about 0.1 mg to about 2000 mg of simvastatin per day (par.0202).
In an embodiment, the drug depot comprises one or more immediate release surfaces, layers, or regions, and one or more sustained release surfaces, layers, or regions. For example, in an embodiment, the drug depot comprises an initial burst surfaces where 5% to about 10% by weight of the statin is released within 24 hours (para.0038, 0050). In alternative embodiments, the drug depot is designed to avoid or reduce this initial burst effect by applying an outer polymer coating to the depot or imbedding the drug deep within the polymer, or using a polymer having a high molecular weight or combinations thereof (para.0050). In an embodiment, the drug depot releases 50%, 60%, 70%, 80%, 90%, 95%, 99%, or 100% of the statin loaded in the depot over a period of 3-6 weeks after the device is administered (Li claim 12).
In some embodiments, the statin is supplied in a liquid carrier (e.g. an aqueous buffered solution). Exemplary aqueous buffered solutions include phosphate buffered saline. In various embodiments, the buffer concentration can be from about 1-100 mM (para.0228).
Li discloses that their drug depot comprising the statin can be made by combining the biocompatible polymer and a therapeutically effective amount of statin and forming the implantable drug depot from the combination. Li notes that various techniques are available for forming the drug depot. Among the suitable techniques involves melting the biocompatible polymers and mixing with the therapeutic agent to form a mixture (reading on melt-blending the drug with the polymeric material) (para.0157-0158, 0164, 0169).
Dhillon discloses that blending PLGA with a plasticizer, such as PEG, results in production of temperature-sensitive particles with a reduced glass transition temperature (Tg) of 37oC (pg.2600, col.1, para.2).
Park discloses that the general ranges for glass transition temperatures (Tg) of PLA and PLGA include: l-PGA, 60-65oC; dl-PLA, 55-60oC; PLGA 85/15 and 75/25, 50-55oC; PLGA 65/35 and 50/50, 45-50oC. Park discloses that although Tg appears to decrease with increasing glycolic acid ratio, the value for all PLA and PLGA polymers is greater than the physiological temperature of 37oC (pg.1983, Introduction).
Nguyen discloses that suspending agents are used in aqueous drug delivery systems (carrier) in amounts effective for maintaining a stable delivery system, i.e. one that experiences substantially no settling out or phase separation (para.0006, 0010). Known amounts of suspending agent used in drug delivery systems range in amounts of from 1-10% by weight (Nguyen claim 28). 

As discussed above, Hunter discloses a controlled delivery system for drugs such as statins, and discloses that the statin may be loaded into particles, and in an embodiment, the composition comprises a mixture of temperature-sensitive particles (particles which are formed of a polymer or a polymer blend that has a glass transition temperature (Tg) from 35oC to 40oC) and non-temperature sensitive particles, wherein the non-temperature sensitive particles are particles with a Tg which is above the temperature which the composition is intended to be used, which in the case of Hunter’s method is at the patient’s body temperature. As discussed above, Hunter exemplifies a particle made with a blend of PLGA/PEG. As disclosed by Dhillon, particles made with a blend of PLGA/PEG has a Tg of 37oC. With regards to non-temperature sensitive particles, i.e. the particles with a Tg which is above 37oC, as discussed above, Hunter discloses that PLA and PGA are among the preferred polymers to use in making the particles. As disclosed by Park, PLA and PLGA have Tg greater than 37oC. 
In light of Li’s disclosure that PLA and PLGA particles are known to be used for controlled release drug delivery, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hunter with the teachings of Li, and use PLA and/or PLGA, which have a Tg greater than 37oC (i.e. Tg ranging from 45-65oC (Park)), as the non-temperature sensitive particles in Hunter’s controlled delivery system, and load the drug, such as simvastatin, into the PLA and/or PLGA particles (reading on encapsulating the drug into the core of the PLA and/or PLGA particles) as disclosed by Li. One of ordinary skill in the art would have been motivated to do so in order to obtain better control of the release rate of the drug and reduce or avoid 
With regards to the limitation in the instant claim 1 of an agent for sustained delivery being “melt-blended” with discrete agent-encapsulating polymer particles, the limitation is a product-by-process limitation. Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, as discussed above, Li discloses encapsulating the statin drug, e.g., simvastatin, into the PLA and/or PLGA particles, thus reading on the agent being disposed within the core of the discrete agent-encapsulating polymer particles. 
With regards to the amounts of the particles in the delivery system, Hunter discloses that preferably, the composition comprises from about 20% to about 80% injectable scaffold material, and discloses that the composition comprises a mixture of temperature-sensitive particles (particles which are formed of a polymer or a polymer blend that has a glass transition temperature (Tg) from 35oC to 40oC) and non-temperature sensitive particles. In light of Hunter’s disclosure that by controlling the ratio of temperature sensitive particles to non-temperature sensitive particles it may be possible to manipulate the porosity of the resulting scaffold, which in turn allows for the controlled release of the active agent, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine the optimal or workable range of ratios of temperature sensitive to non-temperature sensitive particles present (so that the total amount is within Hunter’s disclosed range of 20-80 wt. % of the composition), in order to obtain the optimal porosity of the scaffold and in turn the desired release rate of the active agent. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the amounts recited in the instant claims 33(ii), 38, 43, and 45, in light of Li’s disclosures of the known therapeutically effective amounts of the various statins, such as simvastatin, and disclosures of how to control the rate of release of the statins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In particular, it In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the carrier component of the combined teachings of the prior art references, Hunter discloses that the carrier is preferably an aqueous carrier such as phosphate buffered saline (PBS), and the carrier may also contain a suspending agent, such as carboxy methylcellulose (CMC), and Li discloses that the buffer concentration can be from about 1-100 mM when the statin is supplied in an aqueous buffered solution. In light of Nguyen’s disclosure of the purpose of suspending agents in aqueous drug carriers and known amounts of such agents, and Li’s disclosure of known concentrations for buffers in aqueous carriers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable range of amounts and ratios of the CMC and PBS in order to achieve the optimal stability, pH, and other characteristics (e.g. lubrication when being injected) of the composition.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that Hunter does not suggest a scaffold, or method where the agent is melt blended into the agent-encapsulating polymer particles, and Li, Nguyen, Denkbas, and Sakauri do not remedy this deficiency. Applicant argues that melt blending the agent into the discrete agent-encapsulating polymer particles provides superior properties, in particular, it enables much more controlled release of the agent from the particles. Applicant argues that melt blending the agent in the discrete agent-encapsulating polymer particles prior to mixing with the thermosetting particles (and scaffold formation) ensures that the agent penetrates into the core of the polymer particle, rather than be on the surface of the particle. Applicant argue that such distribution of the agent in the core polymer particle influences that rate at which the agent leaches from the polymer particles which is significantly slower and more sustained because the polymer particle itself must be degraded and the agent within the core has to work its way out from the core. 
Applicant argues that in contrast, Hunter teaches that the agent is loaded into voids or pores of the scaffold, and teaches that the agent can be added immediately prior to the administration of the system, thus clearly teaching one of ordinary skill in the art that the agent is located on the surface, or penetrates only marginally from the surface layer into the particle. Applicant argues that there is no teaching in Hunter that the agent is encapsulated in the particle or that the agent is located or disposed in the core of the particle, and the other cited prior art references do not remedy this deficiency. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Hunter discloses the use of discrete particles capable of interacting to form a scaffold, which allow for the controlled release of an active agent, e.g., a statin drug. Hunter discloses that the composition comprises using a mixture of temperature sensitive particles and non-temperature sensitive particles, which are particles with a glass temperature which is above the temperature at which the composition is intended to be used. The temperature sensitive particles are preferably capable of crosslinking to each other when the temperature of the composition is raised to or above the glass transition of these particles, and by controlling the ratio of temperature sensitive particles to non-temperature sensitive particles, it is possible to manipulate the porosity of the resulting scaffold as the pores are formed by the gaps which are left between particles used to form the scaffold. 
Hunter further discloses that their particles may be loaded, for example in the particle, with a drug (e.g., a statin) (para.0073), thus reading on the drug being encapsulated within the particles. Li was relied upon for the specific non-temperature sensitive particles to use, in particular PLA and/or PLGA particles. Li specifically discloses encapsulating a statin drug, e.g., simvastatin, into their polymeric microparticles and nanoparticles, and discloses that their microparticles have a lower initial burst and a regulated 
In light of Li’s disclosure that PLA and PLGA particles are known to be used for controlled release drug delivery, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hunter with the teachings of Li, and use PLA and/or PLGA, which have a Tg greater than 37oC (i.e. Tg ranging from 45-65oC (Park)), as the non-temperature sensitive particles in Hunter’s controlled delivery system, and load the drug, such as simvastatin, into the PLA and/or PLGA particles (reading on encapsulating the drug into the core of the PLA and/or PLGA particles) as disclosed by Li. One of ordinary skill in the art would have been motivated to do so in order to obtain better control of the release rate of the drug and reduce or avoid having an initial burst release of the encapsulated drug, as PLA and PLGA are among the preferred polymeric particles disclosed by Hunter, and Li discloses that PLA and PLGA particles (drug depots) are known to provide controlled release of drugs, such as the statins (e.g. simvastatin), and discloses that the particles can be designed so that they avoid or reduce the initial burst effect, such as by imbedding the drug deep within the polymer, coating the drug with the polymer, applying an outer polymer coating to the depot, using a polymer having a high molecular weight, or combinations thereof. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Hunter discloses that PLA and PLGA among the preferred polymeric particles, and discloses that drugs may be loaded into the particles used in their composition; and Li’s statin-loaded drug depots (i.e. microparticles and nanoparticles), which are made of polymeric materials such as PLA and PLGA, have a size that is within the range disclosed by Hunter as suitable for use in their compositions, and are injectable.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, as discussed above, Li discloses encapsulating the statin drug, e.g., simvastatin, into the PLA and/or PLGA particles, thus reading on the agent being disposed within the core of the discrete agent-encapsulating polymer particles. Furthermore, it is noted that Li discloses that their statin-encapsulated polymeric micro- and nanoparticles may be made by melt-blending.

(2) Applicant argues that the data in Dr. Cox’s Declaration (Cox Declaration) demonstrates that encapsulating the agent using melt-blended polymer particles as currently claimed is superior to when the agent is surface-loaded or entrapped in the polymer particles or polymer scaffold. Applicant argues that the data from the four independent studies in the demonstrate that agent release, when the agent is encapsulated in a polymer particle, whether the particle is alone (i.e., not entrapped in a scaffold), or entrapped in a scaffold, has far superior release kinetics and results in suppression of initial burst release and prolonged sustained release as compared to other loaded microparticles. Applicant argues that the data in the Cox Declaration strongly supports that encapsulating the agent using melt-blending method has a significant effect on delaying drug release and sustained drug delivery as compared to scaffolds where the agent is entrapped in polymer particles or surface loaded on the polymer particles.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. While the data in the Cox Declaration demonstrates that encapsulating the agent in the particles has a significant 
As discussed above, Hunter, which is directed to providing a controlled release of a drug, discloses that the particles utilized in their system may be loaded with a drug (e.g., a statin), which encompasses having the drug in the particle. Li was relied upon for the specific non-temperature sensitive particles component of the system, and the advantages of such particles. In particular, Li explicitly discloses that their particles (which have the drug encapsulated therein) allow for controlled release of a statin, and discloses ways to design their drug depots (e.g., microparticles and nanoparticles) to avoid or reduce the initial burst effect, such as by imbedding the drug deep within the polymer, coating the drug with the polymer, applying an outer polymer coating to the depot, using a polymer having a high molecular weight, or combinations thereof.. As discussed in the rejection set forth above, in light of these teachings, the motivation for combining the teachings of Hunter with the teachings of Li as proposed above was in order to obtain better control of the release rate of the drug and better suppress the initial burst release of the encapsulated drug. Thus, the effect of prolonged sustained release and suppression of initial burst release are not unexpected in light of the prior art teachings. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent. See MPEP 716.02(a).

Conclusion
Claims 1, 11, 18-20, 23, 32, 33, 38-40, 43-46, 48, 49, and 59-62 are rejected. No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616